Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 1 of 11




                 EXHIBIT D
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 2 of 11




                         DISTRIBUTION:           ICE
                         DIRECTIVE NO.:          7-6.1
                         ISSUE DATE:             August 18,2009
                         EFFECTIVE DATE:         August 18,2009
                         REVIEW DATE:            August 18,2012
                         SUPERSEDES:             See Section 3 Below.

DIRECTIVE TITLE: BORDER SEARCHES OF ELECTRONIC DEVICES

1.      PURPOSE and SCOPE.

1.1.   This Directive provides legal guidance and establishes policy and procedures within U.S.
       Immigration and Customs Enforcement (ICE) with regard to border search authority to
       search, detain, seize, retain, and share information contained in electronic devices
       possessed by individuals at the border, the functional equivalent of the border, and the
       extended border to ensure compliance with customs, immigration, and other laws
       enforced by ICE. This Directive applies to searches of electronic devices of all persons
       arriving in, departing from, or transiting through the United States, unless specified
       otherwise.

1.2.   This Directive applies to border search authority only. Nothing in this Directive limits
       the authority of ICE Special Agents to act pursuant to other authorities such as a warrant,
       a search incident to arrest, or a routine inspection of an applicant for admission.

2.     AUTHORITIES/REFERENCES. 8 U.S.C. $ 1357 and other pertinent provisions of
       the immigration laws and regulations; 19 U.S.C. $$482, 507, 1461, 1496, 1581, 1582,
       1589a, 1595a(d), and other pertinent provisions of customs laws and regulations;
       3 1 U.S.C. $ 53 17 and other pertinent provisions relating to monetary instruments;
       22 U.S.C. § 401 and other laws relating to exports; and the December 12,2008, ICE
       Office of Investigations (01) guidance entitled "Recordkeeping Procedures Regarding
       Detentions of Documents and Electronic Devices."

3.     SUPERSEDEDICANCELLED POLICY/SUMMARY OF CHANGES. ICE
       Directive No. 7-6.0 entitled "Border Searches of Documents and Electronic Media" is
       hereby superseded as it relates to electronic devices. Additionally, all other issuances on
       this subject issued by ICE prior to the date of this Directive are hereby superseded as they
       relate to searches of electronic devices, with the exception of the March 5,2007,OI
       guidance entitled "Field Guidance on Handling Detained or Seized Electronic Media
       from Persons of National Security Interest at Ports of Entry" and the December 12,2008,
       0 1 guidance entitled "Recordkeeping Procedures Regarding Detentions of Documents
       and Electronic Media."




Border Searches of Electronic Devices
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 3 of 11



        BACKGROUND. ICE is responsible for ensuring compliance with customs,
        immigration, and other Federal laws at the border. To that end, Special Agents may
        review and analyze computers, disks, hard drives, and other electronic or digital storage
        devices. These searches are part of ICE'S long-standing practice and are essential to
        enforcing the law at the United States border. Searches of electronic devices are a crucial
        tool for detecting information concerning terrorism, narcotics smuggling, and other
        national security matters; alien admissibility; contraband including child pornography;
        laundering monetary instruments; violations of copyright or trademark laws; and
        evidence of embargo violations or other import or export control laws.

        DEFINITIONS. The following definitions are provided for the purposes of this
        Directive:

        Assistance. The use of third party analytic resources such as language processing,
        decryption, and subject matter expertise, to assist ICE in viewing the information
        contained in electronic devices or in determining the meaning, context, or value of
        information contained therein.

        Electronic Devices. Any item that may contain information, such as computers, disks,
        drives, tapes, mobile phones and other communication devices, cameras, music players,
        and any other electronic or digital devices.

       POLICY.

       ICE Special Agents acting under border search authority may search, detain, seize, retain,
       and share electronic devices, or information contained therein, with or without
       individualized suspicion, consistent with the guidelines and applicable laws set forth
       herein. Assistance to complete a border search may be sought from other Federal
       agencies and non-Federal entities, on a case by case basis, as appropriate.

       When U.S. Customs and Border Protection (CBP) detains, seizes, or retains electronic
       devices, or copies of information therefrom, and turns such over to ICE for analysis and
       investigation (with appropriate documentation), ICE policy will apply once it is received
       by ICE.

       Nothing in this policy limits the authority of Special Agents to make written notes or
       reports or to document impressions relating to a border encounter in ICE'S paper or
       electronic recordkeeping systems.

       RESPONSIBILITIES.

       The Directors of 01, the Office of Professional Responsibility (OPR), and the Office of
       International Affairs (OIA) have oversight over the implementation of the provisions of
       this Directive.

       Special Agents in Charge (SACS)and Attaches are responsible for:


Border Searches of Electronic Devices
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 4 of 11




        1) Implementing the provisions of this Directive and ensuring that Special Agents in
           their area of responsibility (AOR) receive a copy of this Directive and are familiar
           with its contents;

       2) Ensuring that Special Agents in their AOR have completed any training programs
          relevant to border searches of electronic devices, including constitutional, privacy,
          civil rights, and civil liberties training related to such searches, as may be required by
          ICE Headquarters; and

       3) Maintaining appropriate mechanisms for internal audit and review of compliance with
          the procedures outlined in this Directive. (See "Recordkeeping Procedures Regarding
          Detentions of Documents and Electronic Devices" memo dated December 12,2008.)

7.3.   Attaches are responsible for ensuring coordination with their host countries, as
       appropriate, before conducting any such border search outside of the United States.

7.4.   When ICE receives electronic devices, or copies of information therefrom, from CBP for
       analysis and investigation, ICE Special Agents are responsible for advising CBP of the
       status of any such analysis within 10 calendar days, and periodically thereafter, so that
       CBP records may be updated as appropriate. For example, "search ongoing"; "completed
       with negative results"; "returned to traveler"; or "seized as evidence of a crime."

7.5.   Special Agents are responsible for complying with the provisions of this Directive,
       knowing the limits of ICE authority, using this authority judiciously, and ensuring
       comprehension and completion of any training programs relevant to border searches of
       electronic devices as may be required by ICE.

8.     PROCEDURES.

8.1.   Border Searches by ICE Special Agents.

        1) Authorization to Conduct Border Search. Border searches of electronic devices must
           be performed by an ICE Special Agent who meets the definition of "customs officer"
           under 19 U.S.C. § 1401(i), or another properly authorized officer with border search
           authority, such as a CBP Officer or Border Patrol Agent, persons cross designated by
           ICE as customs officers, and persons whose assistance to ICE is demanded under 19
           U.S.C. 507.

       2) Knowledge and Presence of the Traveler. To the extent practicable, border searches
          should be conducted in the presence of, or with the knowledge of, the traveler. When
          not practicable due to law enforcement, national security, or other operational
          concerns, such circumstances are to be noted by the Special Agent in appropriate ICE
          systems. Permitting an individual to be present in the room during a search does not
          necessarily mean that the individual will be permitted to witness the search itself. If
          permitting an individual to witness the search itself could reveal law enforcement


Border Searches of Electronic Devices
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 5 of 11



           techniques or potentially compromise other operational concerns, the individual will
           not be permitted to observe the search.

        3) Consent Not Needed. At no point during a border search of electronic devices is it
           necessary to ask the traveler for consent to search.

        4) Continuation of the Border Search. At any point during a border search, electronic
           devices, or copies of information therefrom, may be detained for further review either
           on-site at the place of detention or at an off-site location, including a location
           associated with a demand for assistance from an outside agency or entity (see
           Section 8.4).

        5) Originals. In the event electronic devices are detained, the Special Agent should
           consider whether it is appropriate to copy the information therefrom and return the
           device. When appropriate, given the facts and circumstances of the matter, any such
           device should be returned to the traveler as soon as practicable. Consultation with the
           Office of the Chief Counsel is recommended when determining whether to retain a
           device in an administrative immigration proceeding. Devices will be returned to the
           traveler as expeditiously as possible at the conclusion of a negative border search.

8.2.    Chain of Custody.

        1) Detentions of electronic devices. Whenever ICE detains electronic devices, or copies
           of information therefrom, the Special Agent will initiate the correct chain of custody
           form or other appropriate documentation.

       2) Seizures of electronic devices for criminal purposes. Whenever ICE seizes electronic
          devices, or copies of information therefrom, the Special Agent is to enter the seizure
          into the appropriate ICE systems. Additionally, the seizing agent must complete the
          correct chain of custody form or other appropriate documentation.

       3) Retention of electronic devices for administrative immigration purposes. Whenever
          ICE retains electronic devices, or copies of information therefrom, or portions
          thereof, for administrative immigration purposes pursuant to 8 U.S.C. 5 1357, the
          Special Agent is to record such retention in appropriate ICE systems and is to include
          the location of the retained files, a summary thereof, and the purpose for retention.

       4) Notice to traveler. Whenever ICE detains, seizes, or retains original electronic
          devices, the Special Agent is to provide the traveler with a copy of the applicable
          chain of custody form or other appropriate documentation.

8.3.   Duration of Border Search.

       1) Special Agents are to complete the search of detained electronic devices, or copies of
          information therefrom, in a reasonable time given the facts and circumstances of the
          particular search. Searches are generally to be completed within 30 calendar days of


Border Searches of Electronic Devices
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 6 of 11



           the date of detention, unless circumstances exist that warrant more time. Such
           circumstances must be documented in the appropriate ICE systems. Any detention
           exceeding 30 calendar days must be approved by a Group Supervisor or equivalent,
           and approved again every 15 calendar days thereafter, and the specific justification
           for additional time documented in the appropriate ICE systems.

        2) Special Agents seeking assistance from other Federal agencies or non-Federal entities
           are responsible for ensuring that the results of the assistance are received in a
           reasonable time (see Section 8.4(5)).

        3) In determining "reasonable time," courts have reviewed the elapsed time between the
           detention and the completion of the border search, taking into account any additional
           facts and circumstances unique to the case. As such, ICE Special Agents are to
           document the progress of their searches, for devices and copies of information
           therefrom, and should consider the following factors:

           a) The amount of information needing review;

           b) Whether the traveler was deprived of his or her property and, if so, whether the
              traveler was given the option of continuing his or her journey with the
              understanding that ICE would return the property once its border search was
              complete or a copy could be made;

           c) Whether assistance was sought and the type of such assistance;

           d) Whether and when ICE followed up with the agency or entity providing
              assistance to ensure a timely review;

           e) Whether the traveler has taken affirmative steps to prevent the search of his or her
              property in a timely fashion; and

           f) Any unanticipated exigency that may arise.

8.4. Assistance by Other Federal Agencies and Non-Federal Entities.

        1) Translation, Decryption, and Other Technical Assistance.

           a) During a border search, Special Agents may encounter information in electronic
              devices that presents technical difficulties, is in a foreign language, and/or
              encrypted. To assist ICE in conducting a border search or in determining the
              meaning of such information, Special Agents may demand translation, decryption,
              andlor technical assistance from other Federal agencies or non-Federal entities.

           b) Special Agents may demand such assistance absent individualized suspicion.

           c) Special Agents shall document such demands in appropriate ICE systems.


Border Searches of Electronic Devices
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 7 of 11




        2) Subiect Matter Assistance.

            a) During a border search, Special Agents may encounter information in electronic
               devices that are not in a foreign language or encrypted, or that do not require other
               technical assistance, in accordance with Section 8.4(1), but that nevertheless
               requires referral to subject matter experts to determine whether the information is
               relevant to the laws enforced and administered by ICE. For the purpose of
               obtaining such subject matter expertise, Special Agents may create and transmit a
               copy of such information to other Federal agencies or non-Federal entities.

           b) Special Agents may demand such assistance when they have reasonable suspicion
              of activities in violation of the laws enforced by ICE.

           c) Special Agents shall document such demands in appropriate ICE systems.

        3) Demand Letter. Unless otherwise governed by a Memorandum of Understanding or
           similar mechanism, each demand for assistance is to be in writing (e.g., letter or
           email), approved by a supervisor, and documented in the appropriate ICE systems.
           Demands are to detail the context of the search requested, ICE'S legal parameters
           regarding the search, retention, and sharing of any information found during the
           assistance, and relevant timeframes, including those described in this Directive.

       4) Originals. For the purpose of obtaining subject matter assistance, Special Agents may
          create and transmit copies of information to other Federal agencies or non-Federal
          entities. Original electronic devices should be transmitted only when necessary to
          render the demanded assistance.

       5) Time for Assistance and Responses Required.

           a) Assistance is to be accomplished within a reasonable period of time in order to
              preserve the status of the electronic devices and the integrity of the border search.

           b) It is the responsibility of the Special Agent demanding the assistance to ensure
              timely responses from assisting agencies or entities and to act in accord with
              section 8.3 of this Directive. In addition, Special Agents shall:

               i) Inform assisting agencies or entities that they are to provide results of
                  assistance as expeditiously as possible;

               ii) Ensure that assisting agencies and entities are aware that responses to ICE
                   must include any findings, observations, and conclusions drawn from their
                   review that may relate to the laws enforced by ICE;




Border Searches of Electronic Devices
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 8 of 11



                iii) Contact the assisting agency or entity to get a status report on the demand
                     within the first 30 calendar days;

                iv) Remain in communication with the assisting agency or entity until results are
                    received;

               v) Document all communications and actions in appropriate ICE systems; and

               vi) Consult with a supervisor to determine appropriate action if the timeliness of
                   results is a concern. If a demand for assistance is revoked, the Special Agent is
                   to ensure all electronic devices are returned to ICE as expeditiously as
                   possible.

8.5.    Retention, Sharing, Safeguarding, And Destruction.

        1) By ICE

           a) Seizure and Retention with Probable Cause. When Special Agents determine
              there is probable cause of unlawful activity-based on a review of information in
              electronic devices or on other facts and circumstances-they may seize and retain
              the electronic device or copies of information therefrom, or relevant portions
              thereof, as authorized by law.

           b) Retention of Information in ICE Systems. To the extent authorized by law, ICE
              may retain information relevant to immigration, customs, and other law
              enforcement matters in ICE systems if such retention is consistent with the
              privacy and data protection policies of the system in which such information is
              retained. For example, information entered into TECS during the course of an
              investigation will be retained consistent with the policies governing TECS.

           c) Sharing. Copies of information from electronic devices, or portions thereof,
              which are retained in accordance with this section, may be shared by ICE with
              Federal, state, local, and foreign law enforcement agencies in accordance with
              applicable law and policy. Sharing must be in compliance with the Privacy Act
              and applicable ICE privacy policies, such as the ICE Search, Arrest, and Seizure
              System of Records Notice.

           d) Safeguarding Data During Storage and Transmission. ICE will appropriately
              safeguard information detained, copied, retained, or seized under this directive
              while in ICE custody and during transmission to an outside entity. Appropriate
              safeguards include keeping materials in locked cabinets or rooms, documenting
              and tracking originals and copies to ensure appropriate disposition, and
              appropriate safeguards during transmission such as encryption of electronic data
              or physical protections (e.g., locked containers). Any suspected loss or
              compromise of information that contains personal data detained, copied, or seized
              under this directive must be reported immediately to the ICE Service Desk.


Border Searches of Electronic Devices
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 9 of 11




            e) Destruction. Copies of information from electronic devices, or portions thereof,
               determined to be of no relevance to ICE will be destroyed in accordance with ICE
               policy governing the particular form of information. Such destruction must be
               accomplished by the responsible Special Agent within seven business days after
               conclusion of the border search unless circumstances require additional time,
               which must be approved by a supervisor and documented in appropriate ICE
               systems. All destructions must be accomplished no later than 21 calendar days
               after conclusion of the border search.

        2) BYAssisting Agencies

           a) Retention during Assistance. All electronic devices, whether originals or copies
              of information therefrom, provided to an assisting Federal agency may be retained
              by that agency for the period of time needed to provide the requested assistance to
              ICE.

           b) Return or Destruction. At the conclusion of the requested assistance, all
              electronic devices and data must be returned to ICE as expeditiously as possible.
              In the alternative, the assisting Federal agency may certify to ICE that any copies
              in its possession have been destroyed or it may advise ICE in accordance with
              Section 8.5(2)(c). In the event that any original electronic devices were
              transmitted, they must not be destroyed; they are to be returned to ICE.

           c) Retention with Independent Authority. Copies may be retained by an assisting
              Federal agency only if and to the extent that it has the independent legal authority
              to do so - for example, when the information is of national security or intelligence
              value. In such cases, the retaining agency must advise ICE of its decision to
              retain certain information on its own authority. In the event that any original
              electronic devices were transmitted, the assisting Federal agency may make a
              copy of information therefrom for its retention; however, any originals must be
              returned to ICE.

       3) By Non-Federal Entities

           a) ICE may provide copies of information from electronic devices to an assisting
              non-Federal entity, such as a private language translation or data decryption
              service, only for the period of time needed by that entity to render the requested
              assistance.

           b) Upon the completion of assistance, all copies of the information in the possession
              of the entity must be returned to ICE as expeditiously as possible. Any latent
              copies of the electronic data on the systems of the non-Federal entity must also be
              destroyed so that recovery of the data is impractical.




Border Searches of Electronic Devices
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 10 of 11




8.6.    Review, Handling, and Sharing of Certain Types of Information.

        1) Border Search. All electronic devices crossing U.S. borders are subject to border
           search; a claim of privilege or personal information does not prevent the search of a
           traveler's information at the border. However, the nature of certain types of
           information are subject to special handling by Special Agents, whether through policy
           or laws such as the Privacy Act and the Trade Secrets Act.

        2) Types of Information

            a) Business or Commercial Information. If, in the course of a border search, Special
               Agents encounter business or commercial information, such information is to be
               treated as business confidential information. Depending on the nature of the
               information presented, the Trade Secrets Act, the Privacy Act, and other laws may
               specifically govern or restrict handling of the information, including criminal
               penalties for unauthorized disclosure.

            b) Leaal Information. Special Agents may encounter information that appears to be
               legal in nature, or an individual may assert that certain information is protected by
               the attorney-client or attorney work product privilege. If Special Agents suspect
               that the content of such a document may constitute evidence of a crime or
               otherwise pertain to a determination within the jurisdiction of ICE, the ICE Office
               of the Chief Counsel or the appropriate U.S. Attorney's Office must be contacted
               before beginning or continuing a search of the document and this consultation
               shall be noted in appropriate ICE systems.

           c) Other Sensitive Information. Other possibly sensitive information, such as
              medical records and work-related information carried by journalists shall be
              handled in accordance with all applicable federal law and ICE policy. Although
              there is no Federal legal privilege pertaining to the doctor-patient relationship, the
              inherent nature of medical information warrants special care for such records.
              Questions regarding the review of these materials shall be directed to the ICE
              Office of the Chief Counsel and this consultation shall be noted in appropriate
              ICE systems.

       3) Sharing. Information that is determined to be protected by law as privileged or
          sensitive is to be handled consistent with the laws and policies governing such
          information.

8.7    Measurement. ICE Headquarters will develop appropriate mechanisms to ensure that
       statistics regarding border searches of electronic devices, and the results thereof, can be
       generated from ICE systems using data elements entered by Special Agents pursuant to
       this Directive.




Border Searches of Electronic Devices
       Case 1:17-cv-11730-DJC Document 98-4 Filed 06/06/19 Page 11 of 11




8.8     Audit. ICE Headquarters will develop and periodically administer an auditing
        mechanism to review whether border searches of electronic devices are being conducted
        in conformity with this Directive.

9.      ATTACHMENTS. None.

10.     NO PRIVATE RIGHT STATEMENT. This Directive is an internal policy statement
        of ICE. It is not intended to, and does not create any rights, privileges, or benefits,
        substantive or procedural, enforceable by any party against the United States, its
        departments, agencies, or other entities, its officers or employees; or any other person.




Approved -
        J6hn Morton
        Assistant Secretary
        U.S. Immigration and Customs Enforcement




Border Searches of Electronic Devices
